Citation Nr: 9901712	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a seizure disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
January 1949.  This matter comes to the Board of Veterans 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In November 1995, and again in November 1997, the Board 
remanded the veterans claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

Initially, the issues on appeal in this decision included 
that listed on the first page of this decision as well as 
entitlement to service connection for headaches as a residual 
of meningitis, for a heart disability and for a back 
disability.  In November 1997, the Board denied entitlement 
to service connection for a heart disability, and remanded 
the remaining issues to the RO for additional development.  
While the case was in remand status, the RO granted service 
connection for a back disability and for headaches as a 
result of meningitis.  The issue on the first page of this 
decision remains on appeal.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
a seizure disability which he argues was incurred in service.  
It is argued that he has a seizure disability that is the 
result of his inservice treatment for meningitis.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that on the issue of entitlement to 
service connection for a seizure disability, the veteran has 
not met his initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  



FINDING OF FACT

The veterans claim of entitlement to service connection for 
seizures is not plausible.  


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
seizures is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection is not well grounded, 
and there is no further duty to assist the veteran in the 
development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court of 
Veterans Appeals (Court) established the following rules with 
regard to claims addressing the issue of chronicity:  The 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veterans 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra.  

The Court has held that a claim for service connection may 
not be considered to be well grounded where there is no 
evidence which demonstrates the presence of the disorder 
alleged by the veteran at any time after discharge from 
service.  Rabideau v. Derwinski, 2 Vet.App. 141 (1992). 
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992).

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran seeks service connection for a seizure disability 
which he states is a residual of meningitis, which he reports 
was treated in service.  The record shows that the veterans 
service medical records are unavailable.  However, a copy of 
a daily sick report shows that the veteran was sick on 
September 20, 1946, and that he returned to duty that day.  
There is also of record an original copy of a telegram sent 
to the veterans mother in 1946 informing her that the 
veteran had been admitted to a hospital for meningitis.  

In September 1993, the veteran was examined by VA.  The 
general medical examination report showed that the veteran 
gave a history of having meningitis beginning in 1947.  The 
pertinent diagnosis was: meningitis, by history.  

On VA fee-basis neurological examination also conducted in 
September 1993, the veteran reported that he had meningitis 
in 1946.  He stated that what he thought were seizures were 
subsequently diagnosed as anxiety attacks, and that he at 
times had a feeling of being outside himself.  Upon 
examination, it was the examiners impression that he could 
find no definite evidence of a residual of meningitis at the 
present time.  It was also stated that the veterans 
complaints of feeling outside of himself could be partial 
seizures which could be conceivably related to the meningitis 
he had in 1946.  

The veteran was examined by VA in November 1996 for 
neurological evaluation.  He gave a history of meningitis in 
service with complications.  He reported having episodes of 
illusions or seeing flashing lights and shapes, as well as 
having headaches.  He reported his last illusion was in 
August 1996.  The diagnoses were; history of meningitis with 
no residuals at this time; and questionable history of 
seizures.  It was noted that the differential for the spells 
the veteran described could include basilar migraine, 
complicated migraine, classic migraine or possibly a 
neurosis/psychosis.  It was also reported that these could 
also have been related to cardiac etiologies including 
arrhythmias and heart failure.  

The veteran was examined by VA in January 1998.  He reported 
that at times he stares into space for 10 to 20 minutes 
during conversations.  The examiner diagnosed, 
meningoencephalitis in 1946 with subsequent migraine 
headaches and aura without migraine; and no evidence of 
seizure disorder.  On VA neurological examination that same 
month, the same diagnoses were given.  

The Board notes that the VA examiner in 1993 stated that the 
veterans complaints of feeling outside himself could be 
partial seizures which could be conceivably related to the 
meningitis he had.  No basis or rationale was offered for the 
opinion.  It is thus speculative and not a sufficient weight 
to well ground the claim.   In addition, another VA examiner 
has in effect rebutted any finding of a possible causal 
relationship between the veterans seizures by listing 
several possibilities for the veterans complaints.  Never-
the-less, more importantly, no seizure disability has been 
definitively diagnosed in the record, and the most recent VA 
examination reports, including one of a neurological 
examination, show that both examiners noted that there was no 
evidence of a seizure disability.  

The Board is aware of the veterans statements offered in his 
claim.  While the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992). There is no objective evidence of 
record in the form of medical treatment or examination 
records that confirm that the veteran has a current seizure 
disability.  Further, while an examiner has opined that the 
veteran could have partial seizures which could conceivably 
be related to the 1946 meningitis, the examiner also did not 
diagnose any residuals of meningitis.  His opinion was at 
best speculative and not supported by the clinical evidence 
of record.  In addition, the veteran has provided no definite 
medical opinion linking any current disability to his 
inservice treatment for meningitis.  Absent evidence of any 
current disability which could be associated with service, 
the Board finds the claim is not plausible.  Therefore, the 
Board finds that the veteran's claim for service connection 
is not well grounded.

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of a seizure disability would be 
helpful in establishing a well-grounded claim, as well as 
medical opinion linking any current findings with service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for a seizure disability is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
